Per Curiam.

As a result of an automobile accident on October 4, 1989, Kathy and Bri Thompson engaged respondent to represent them in pursuing their personal injury claims. On June 6, 1990, Kathy Thompson filed a bankruptcy petition and consequently her interest in her personal injury claim was limited to her claimed exemption. Despite the limitation on Kathy Thompson’s recovery and despite the fact that the Thompsons failed to advance the requested costs and expenses, once having filed the case, respondent should not have taken unilateral action to dismiss it. Instead, respondent should have asked the trial court for permission to withdraw as counsel. We therefore adopt the findings, conclusions, and recommendations of the board, and respondent is hereby publicly reprimanded.
Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.